Citation Nr: 0324823	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  97-27 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, on a 
direct basis and as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to October 1970.  

This matter comes before the Board of Veterans' Appeals on 
appeal from two rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In particular, by January 1996 
and August 1996 rating actions, the RO denied the issue of 
entitlement to service connection for a skin disorder, on a 
direct and as secondary to in-service exposure to herbicides.  
In November 2000, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

During the course of the appeal, and specifically in a 
statement received at the RO in September 2000, the veteran 
requested a personal hearing at the RO before a Member of the 
Board.  Subsequently, in a statement dated in June 2002, the 
veteran noted that he no longer wished to present testimony 
at the RO before a Member of the Board.  

Furthermore, in a statement received at the RO in February 
2001, the veteran raised the issue of entitlement to a 
compensable disability rating for his service-connected 
bilateral high frequency hearing loss.  This claim is also 
not inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

According to the service medical records in the present case, 
in June 1970, the veteran was treated for a chronic rash over 
the right side of his back.  The examiner concluded that the 
rash was probably fungal in nature.  The separation 
examination, which was conducted in October 1970, 
demonstrated that the veteran's skin was normal.  

The first evidence of post-service dermatological treatment 
is dated in January 1983, when the veteran reported itching 
on his thighs and buttocks.  A physical examination 
demonstrated well-delineated lesions with redness on the 
veteran's buttocks and thighs.  A VA Agent Orange evaluation 
completed in March 1983 resulted, in pertinent part, in a 
finding of tinea circinata, especially of the veteran's 
buttocks and thighs.  The examiner provided impressions of 
tinea circinata as well as a possible exposure to toxic 
chemicals.  A May 1984 private pathological report noted a 
diagnosis of spongiotic psoriasiform dermatitis.  

Thereafter, in December 1988, the veteran was treated by VA 
for a rash in his gluteal area for the previous three weeks.  
In the following month, he received treatment for a chronic 
rash on his buttock area.  In March and April 1990, the 
veteran reported that he had had a rash on his elbows and 
legs since 1970.  At both treatment sessions, the examiners 
diagnosed a chronic skin rash with "probable herbicide 
exposure."  

Subsequent VA medical records reflect continued post-service 
outpatient dermatological treatment.  In particular, the 
veteran was treated for recurrent tinea corporis in August 
and October 1995, chronic dermatitis in January 1996, 
dermatosis (which the examiner recommended ruling out was 
related to Agent Orange) in June 1996, and tinea corporis in 
August 1999.  

In November 2000, the Board considered this relevant 
evidence.  Upon review of the findings of in-service 
treatment for a chronic rash over the right side of the 
veteran's back (which was probably fungal in nature) as well 
as the subsequent post-service medical care for various skin 
conditions defined as well-delineated lesions with redness on 
the buttocks and thighs, tinea circinata (especially of the 
veteran's buttocks and thighs), spongiotic psoriasiform 
dermatitis, a chronic skin rash, recurrent tinea corporis, 
chronic dermatitis, dermatosis, and tinea corporis, the Board 
determined that further evidentiary development was 
warranted.  

Consequently, the Board asked the RO to accord the veteran a 
VA dermatological examination to determine the nature, 
extent, and etiology of his skin condition.  The Board 
specifically asked that the examiner who would be conducting 
this evaluation express opinions as to whether any current 
skin disease is etiologically related to the skin disorder 
for which the veteran was treated in service, whether any 
current skin disorder is related to the lay symptomatology of 
a skin disorder reported by the veteran since discharge, and 
whether the veteran's skin is chloracne.  

Further review of the claims folder indicates that, in 
November 2002, the veteran underwent a VA skin diseases 
(other than scars) examination, at which time he described 
in-service treatment for a skin condition as well as 
subsequent (post-service) medical care for such problems.  A 
physical examination demonstrated an erythematous 
hyperpigmented patch with whitish discoloration on the center 
of his gluteal cleft, one erythematous folliculcar papule 
between his right flank and right hip, an erythematous patch 
with shiny skin and some atrophy on his right thigh, and a 
shallow crusted and dried lesion on his left groin near his 
left lower abdomen.  The examiner diagnosed tinea corporis as 
well as intertrigo of the gluteal cleft and expressed his 
opinion that these lesions "are not of chloracne."  

Significantly, the examiner did not express the requested 
opinions as to whether the veteran's current skin disorder is 
etiologically related to the skin disorder for which he was 
treated in service or whether any current skin disorder is 
related to the lay symptomatology of a skin disorder reported 
by the veteran since discharge.  Competent medical opinions 
regarding these questions are especially important in view of 
the pertinent evidence of record, which includes in-service 
and post-service dermatological treatment as well as VA 
examiners' conclusions (in March 1983) of possible exposure 
to toxic chemicals and (in March and April 1990) of 
"probable herbicide exposure."  

Additionally, in a statement dated, and received, in January 
1989, the veteran noted that he had received dermatological 
treatment at the Ponce VA Outpatient Clinic from 1980 to 1988 
and "at [the] present" time.  He asked the RO to request 
these records and to review the evidence contained therein.  
In the November 2000 remand, the Board asked the RO to obtain 
any available records of medical treatment that the veteran 
received during this time period at the VA medical facility 
in Ponce, Puerto Rico.  

According to an undated handwritten note from RO personnel, 
these early post-service records (from the St. Luke's VA 
Clinic) "are at [the] Inactive VA Hosp[ital] Records 
'NARA.'"  This notation also indicates that the RO requested 
these reports.  Significantly, however, a complete and 
thorough review of the claims folder indicates that the 
records have not been obtained and associated with the file.  
Moreover, the claims folder does not provide information as 
to whether these reports are available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered 
dermatological treatment to him since 
April 2002.  After furnishing the veteran 
the appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

2.  The RO should also obtain the 
veteran's complete clinical records 
relating to any dermatological treatment 
that he may have received from the VA 
Medical Center in Ponce, Puerto Rico 
since April 2002 as well as from the 
St. Luke's VA Clinic (which are located 
at the "Inactive VA Hosp[ital] Records 
'NARA'") between 1980 and 1988.  If any 
of these records are not available, that 
fact should be noted in the claims 
folder.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination 
to determine the nature, extent, and 
etiology of any skin disorder that the 
veteran may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed skin disorder.  If so, 
the examiner should then express an 
opinion as to whether the diagnosed skin 
disorder is at least as likely as not 
related to, or caused by, the in-service 
episode of treatment in June 1970 for a 
chronic rash over the right side of the 
veteran's back (which the examiner 
concluded was probably fungal in nature).  
Also, the examiner should express an 
opinion as to whether the diagnosed skin 
disorder is at least as likely as not 
related to, or caused by, the 
post-service episodes of treatment for a 
variously defined skin disorder.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a skin disorder, on a 
direct basis and as secondary to exposure 
to herbicides.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
February 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




